                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


HELEN CHRISTENSEN,                                   CV 19–93–M–DWM

                    Plaintiff,

       vs.                                                  ORDER

COSTCO WHOLESALE
CORPORTATION,

                    Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this    25th   day of March, 2020.



                                      ___________________________
                                      Donald W. Molloy, District Judge
                                      United States District Court
